Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 1 of 41

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Petitioner,
NO. 1:20-MC-00116

Vv.

CHINA TELECOM (AMERICAS)
CORPORATION,

 

Respondent.

 

UNCLASSIFIED MEMORANDUM IN SUPPORT OF THE
UNITED STATES’ PETITION FOR A DETERMINATION
THAT FISA SURVEILLANCE OF CHINA TELECOM (AMERICAS)
CORPORATION WAS LAWFULLY AUTHORIZED AND CONDUCTED
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 2 of 41

TABLE OF CONTENTS

INTRODUCTION... ccccssssscsssssssccsssssssssssscssssessersvscsscsevsevsccsessessesacsavsessevavsusacsassususssessucasssssesusausavsassueacsesess 1
FACTUAL BACKGROUND... ccc cece cece cc eceeteceetenveveneteeeeeeeunvutuenatersnness 2
FISA BACKGROUND AND DISTRICT COURT REVIEW ooo cccccccccccscnececesceesscsecsesscnacaesaseneens 5
T. THE FISA PROCESS woocccccccceccccsscescssvsccsecsssussssssseecsevsccaecsevaecaececsessesassescsenevsusresaesucuasssasaesssaacausaesaceaseas 5
A. OVERVIEW OF FISA ciiccccccsscccsscsssccccessscccssssssssssssesasseeessassecaecesaecsecaeseseneesssesassecaseesatscsaeeucnaesuens 6
B. THE FISA APPLICATION Que cccccsscscsssccsscscsscssessessctscssescsssevscsscssessesssssssssavscsevaceessecaesaceeceesseceuees 6
L. The Certificationieccccccccscsssssssscscscsscssccscsevsscsevscescsevecsesasescscsavsecsessssecassecaecassesesseesaseatens 8
2. Minimization Procedure w.c.ccccccccscsccssceccrsceccesessecssscseeseseeseesevscesvessarensserscsseseeseeaeenseneess 8
3. Attorney General’s Approval occ ccscsceseecsesecesscsesneeseesesessesssansuseseeesesesneesesenenceneesees 9
C. THE FISC’S ORDERS we ccccccccccsssesssssssssscsssecssecsesesevasssesssssscssssasseusavavsessavsresesaeseeavsnsaseatasausaeesneess 9
II. THE DISTRICT COURT’S REVIEW OF FISC ORDERS oon cececesececccscectsscssseceveavereacesseaensens 12
A. THE DISTRICT COURT'S IN CAMERA, EX PARTE REVIEW ......000.000 0. ccceeeee eee 14
1. The Consistent Use of In Camera, Ex Parte Review wicccccccccccsssssssssessssesessecsssssessesens 15
2. The Constitutionality of In Camera, Ex Parte Review.o.eccccecssesseesseeneseseseeeeestenees 18
B. THE DISTRICT COURT'S SUBSTANTIVE REVIEW vec ccscseceecesceecsecscecesrseseseseenes 19
1. Standard of Review of Probable Cause...ccccccccccesceccescsecsevscscsescsescacsesesssecnereceneens 19
2. Probable Cause Standard wicccccccccscsssscscssvsssscsccsevserscnssscsssessessrsssscssssescsavsetavsecevaneares 20
3, Standard of Review of Certifications voccccccccccccccscccccnscresescseseessctsssseessssseessnetseraees 22
4. The Good Faith Exception w.cccccccccesssesseseesnsctesnssessseaseatsneesssecneseensssenseneceeasenten 24
DISCUSSION... occ ccc cece ccc cece nee e cece sees enna bene eesusesteeuaannnneteeeeeeenuneeeeeteeeernnnnerrrrers 25
I. [CLASSIFIED MATERIAL REDACTED)... icc ccccssssessesseseseeseneseseesenesecsessesiesessesstsesesaneaeasees 25
A. THE FISA APPLICATIONS MET FISA’S PROBABLE CAUSE STANDARD... 25
1. [CLASSIFIED MATERIAL REDACTED] ...... oc ccceeeeeeeceeseeeeeeteneenes 25
a. [CLASSIFIED MATERIAL REDACTED] ......0.0. cece 25
b. [CLASSIFIED MATERIAL REDACTED] ....00.ecceeeeeneseeenes 25
i. [CLASSIFIED MATERIAL REDACTED]... ee 25
u. [CLASSIFIED MATERIAL REDACTED]... eee 25
2. [CLASSIFIED MATERIAL REDACTED] ....0..0ccecccccsesteeteseeteseeseseeseeneneens 25
3. [CLASSIFIED MATERIAL REDACTED) uu. eceseeestesteceeeeereneetenenenees 25
4, [CLASSIFIED MATERIAL REDACTED}... cece eececeeseeseseseesenteaeeeees 26
B. THE CERTIFICATIONS COMPLIED WITH FISA wives ceesescesssceesesseseetscesseessesssssesnseas 26
1. The Requisite Official Certified that the Information Sought Was Foreign
Intelligence Information ..ccccccsccsssessesecesessessessesessescsseesessanssesesssseseessseaneesereees 26
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 3 of 41

2. The Requisite Official Certified that “A Significant Purpose” of the Surveillance

Was to Obtain Foreign Intelligence Information... sseseereeseeesescenees 26
3. The Requisite Official Certified that the Information Could Not Reasonably
Have Been Obtained Through Normal Investigative Techniques... ee 26
C. THE ELECTRONIC SURVEILLANCE WAS LAWFULLY CONDUCTED... 26
1. The Government Complied with the Standard Minimization Procedures ........... 26
2. The FISA Information Was Appropriately Minimized ..0...cccceecsesteseeeenees 30
II. THE FISA SURVEILLANCE AT ISSUE WAS CONDUCTED IN GOOD FAITH. ww. 30
III. THERE IS NO BASIS FOR THE COURT TO DISCLOSE FISA MATERIALS ue 31
CONCLUSION Wu cccccccsscsscssssscesssssscssecscsssscsscsssssssasssssasssssessssasserssscersssessevacavecvsssavsteaeseaesaseassasessesesecaetsesataces 32
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 4 of 41

 

TABLE OF AUTHORITIES
Page(s)

Cases
AACLU Found. of So. Cal. v. Barr,

952 F.2d 457 (D.C. Cir. 1991) occ ccccsssceseesessssesssecseescesesensensanseeseseeseseneneateneeteaneneaseaeseeneeeenereaneatensaeeneans 18
CIA v Sims,

A71 U.S. 159 (1985). eccccsessessscsssssssscssscscsscnsassrsuesseeseessesasseensusscessneneasenensseessessesecseneeesesnenssesesesanessesnsaeees 17
Davis v. United States,

564 U.S. 229 (2011). eccccccssssesscsesssssscssseseassesesnssesssessensasasensecasersesasanensscssenaeeneseensaeenseensasseesenseeessesesseenes 25
Global Relief Found. Inc. v. O'Neill,

207 F. Supp. 2d 779 (N.D. IH. June 11, 2002),

315 F.3d 748 (7th Cir, 2002) ...cccccccccsssecessssesseesessesssesssssesssseesenssecneseenssesseereanseseneassesaeeacatensatensassueassesseensess 11
Halperin v. CIA,

629 F.2d 144 (D.C. Cir, 1980) .occccccscsesescsssssesesseescsessssmssesesssssseneseseensssresseeaesensseaeeseseenseteneeeseeseneeees 18
In re Grand Jury Proceedings of the Special Apr. 2002 Grand Jury,

347 F.3d 197 (7th Cit, 2003) ...cccccccccsecssscsscsessesessssssssssssssssseerssesecnscesnesecsseeceseceeeneseanensensasaeeeeaeseeaeeees 16, 23
In re Kevork,

634 F. Supp. 1002 (C.D. 1985)... cceccccessseneseeesresssessssesessesssssssanssssessessssesecerenecuearsacareneaeeaseesesseseeatsesenees 27
In re Sealed Case,

310 F.3d 717 (FISA Ct. Rev. 2002) ..cccccccscesssessssesesesscseneaseeeesessncesecenseeeseceseuenstesaesecaeseeaeseeatseess 22, 27
Phillippi v. CIA,

655 F.2d 1325 (D.C. Cir. 1981) occ cesecesessessssesssessesesssssseenseccseseesesseecssesesesseessesenensatensaeensseeacateneeeencans 17
Scott v. United States,

AB6 US. 128 (1978) ..ceeeccesccessesesseecsssssesnsscsessssssncseseensssesssesaesesececassesaseusasencsussesucaesaceeeneestseaueneceateneacaneaeecs 29
United States v. Abu-Jibaad,

531 F. Supp. 2d 299 (D. Conn. Jan. 24, 2008),

630 F.3d 102 (2d Cir, 2010) ..ccccccscccescecesseeeesscsesssssessesessnssssussesesseseeeaeenesansseesesarenseneeeceneeeeateneeneenes passim
United States v. Ahmed, .

No. 1:06-CR-147, 2009 U.S. Dist. Lexis 120007 (N.D. Ga. Mar. 19, 2009) oo. eeeeeseeeeenees 20, 23
United States v. Ahvan,

No. 1:11-CR-13, 2012 WL 399154 (W.D. Ky. Feb. 7, 2012) iccccsseesessessesseseceesneneeatesssssnsaesneensanees 23
United States v. Badia,

827 F.2d 1458 (11th Cir. 1987) occ cesecsesesessenenenseseneaserssesassssesnsessssneesnsaseeenensenaneasans 16, 22, 23, 32
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 5 of 41

United States v. Belfield,

692 F.2d 141 (D.C. Cit. 1982) oo eeesesessssesseeseenesenecnesessaecnsesseesseseeseseeseereeeseneseeasneetsesieaestenseeseeeees passim
United States v. Benkabla,

437 F. Supp. 2d 541 (E.D. Va. May 17, 2006) w.cccccceseseeseseesesstearseeeseesssussessesenessenssasssseaeeeseeseeneeeseees 19
United States v. Bin Laden,

126 F. Supp. 2d 264 (S.D.N-Y. 2000)... ccccscsscssensenescseseesestensecarenssestsnsasansensasseseasneneeseasenees 25, 27, 28
United States v. Campa,

529 F.3d 980 (11th Cir. 2008) ccccccsesseessecseassesseeesseensssessssesesecasseeesssasenensasanensnsassensesteneeesees 22, 23
United States v. Cavanagh,

807 F.2d 787 Oth Cir. 1987) ..cccccsescccsessesensessseesssssesessssssesesasansensansnsssseeenensescueneesaneneesetsteeeneateees 21, 22
United States v. Damrah,

412 F.3d 618 (6th Cir. 2005). ceescsessssesssessesssssesscscsesesnsassesssesseeeseesssecessenecteneecseensessensseeseneatersnees 18, 22
United States v. Daoud,

755 F.3d 479 (7th Cir. 2014),

No. 12-CR-723, 2014 WL 321384 (N.D. IIL. Jan. 29, 2014) woe eeeeeeeeneeeeeeereneeeeeens 14, 15, 16, 18
United States v. Duggan,

743 F.2d 59 (2d Cit. 1984) oeccceccccessesscssssessssseesessssassscsessceneesssessrssesscssesssssseertssneassnesesneaesneaeseseans passim
United States v. Duka,

671 F.3d 329 (3d Cir. 2011) vec ccccsecceesseseseceresscareceveesssseeseeasensaaeasesassssesasaeatenensaseneneeeeseenes 21, 24, 25
United States v. El-Mezain,

664 F.3d 467 (Sth Cir. 2011) oc ceeessesesesersessessseseseseeassesecneacseseseseseeneseeneeseeeseeeseeeeeeeeees 15,16, 19, 21
United States v. Falcone,

364 F. Supp. 877 (D.N,J. Sept. 28, 1973),

500 F.2d 1401 (3d Cir. 1974) oc ccccsecceesesssasseersssseeserencasasensessessenesesesasssentecacisenenessssaeeensneneeraneasaeees 30
United States v. Falvey,

540 F. Supp. 1306 (E.D.N.Y. June 15, 1982)... ceseeeseessesseteaseacseeasssnssessssecnsarensseeasereneeneass 19, 22
United States v. Garcia,

413 F.3d 201 (2d Cir. 2005) ..cecececssessesssnsssssssssescssesssssassessensceenseseassasesenssesnsseensaseasneeaeensateneaneeseneeens 24
United States v. Hamide,

914 F.2d 1147 (9th Cir, 1990) oo cecsescessssseesaeseccsssnsasasencassessacseesenssessensssseeessasascesesasesensusesuenseees 15
United States v. Hammond,

381 F.3d 316, 332 (4th Cir, 2004) occ ceceeseeesesessssessesesessessssesassissssaseesssssssnsaneneasseseenenes 20, 27, 29
United States v. Hasan,

No. W-12MC195, 2012 WL 12883086 (W.D. Tex. Aug. 14, 2012),

535 F. App’x 378 (Sth Cit. 2013) oc ccccecccscsssssessesesscssssssssscsssecaseneessscseesssnessssesseeseseneeseeeesersnseneeseeeacaneetes 24

iv
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 6 of 41

United States v. Hasbajrami,
No. 11-CR-623 JG), 2016 WL 1029500 (E.D.N.Y. Feb. 18, 2016) ee eeeseseetesseesetseeesseetseseaees 31

United States v. Isa,
923 F.2d 1300 (8th Cir, 1991) icc csecsseseseeneereresesessesecsesseasensasencensneserssueaseaseesacecsneassneseseareess passim

United States v. Islamic Am. Relhef Agency,
No. 07-00087-CR-W’-NKL, 2009 WL 5169536 (W’.D. Mo. Dec. 21, 2009) oo. eee 17, 24, 29

United States v. Kashmiri,
No. 09-CR-830, 2010 WL 4705159 (N.D. TIL. Nov. 10, 2010) oe eeceesseesssesseseecaesesesnseaseeeeneentene 20, 23

United States v. Leon,
468 U.S. 897 (1984) ci ceesesscseersessenenssessensnsuesenecsscseaeersssaeensecaeeesesnsecensesasaususaeseeassesessaeeaesesseseseasenes 24, 25

United States v. Marzook,
435 F. Supp. 2d 778 (N.D. ILL June 22, 2006) oc cceeeeseeseesssseetssesnsesessesneeneenessecussseaeeeesssneeseneeass 22, 24

United States v. Megahey,
553 F. Supp. 1180 (E.D.N.Y. Dec. 1, 1982) .oocececeeesesseessesssessessessessessessuscssssnesseennesessssseseeaeeeareaneeseees 19

United States v. Mubayyid,
521 F. Supp. 2d 125 (D. Mass. Nov. 5, 2007) ..cscscescsssesssesssssesssseseensseereereesssssesseerenens 22, 24, 28, 29, 32

United States v. Ning Wen,
477 F.3d 896 (7th Cir. 2007) ...cesescscessesseessesesscesecssesssssessesseeseessssseesmssesssesssssssssesstssessessusssessessessesaeeeae 22g 24

United States v. Omar,
No. 09-242, 2012 WL 2357734 (D. Minn. June 20, 2012),
786 F.3d 1104 (8th Cit. 2015) oc ciceeecseerseeresensenessesseusseusessusssseceesneesaseneeeeneanes 15, 16, 19, 20, 23

United States v. Ott,
827 F.2d 473 (9th Cir. 1987) .ccccccsssecsseeessssseesessenessssensaneecnsseesseesseceseneenesessereeesesaeesseenseeneeseces 15, 16, 18

United States v. Pelton,
835 F.2d 1067 (4th Cir. 1987) occ cccecscssesscseceeseseeseeenesscenseseveasseseesecsesessusnesessnescesesseesasseeasereneeneeeees 22

United States v. Rahman,
861 F. Supp. 247 (S.D.N.Y. Aug. 18, 1994),
189 F.3d 88 (2d Cit. 1999) oon csceccssesssssscssssssssssssssssesesssseseaseceenssesnesecaesesseeeesesensseeseeaeeeseeeees 23, 27, 28

United States v. Rosen,
447 F. Supp. 2d 538 (B.D. Va. Aug. 14, 2006) o.ncceccseceessesssssescsssenesecensseserearerseassceesssenssesensenenee passim

United States v. Salameh,
152 F.3d 88, 154 (2d Cir. 1998) ioc cceeccssessensssssssnssesssessesasseesssssussssseseensnnssscnsnsensrscnsrssesscensesenseneuseeees 27

United States v. Sattar,
No. 02-CR-395, 2003 W’L 22137012 (S.D.N.Y. Sept. 15, 2003) ..ecccceecseseseesssseesssrseseeesnaeessaeeens 16

VY
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 7 of 41

United States v. Squillacote,

221 F.3d 542 (4th Cir. 2000)... ccc cescecssessssesessessesssesessssssssseeneasseesesecassesavseesecesarsestesseesaceneasneeaseenes 11
United States v. Stewart,

590 F.3d 93 (2d Cir. 2009) woocceccccseesesesssesereesessseesessnsersessesseeceessasseeasatssseeecasassnenseceneeasasssasieasenees 16, 18
United States v. Thomson,

752 F. Supp. 75 W.D.NVY. Oct. 24, 1990) oes esse cssnessseeseeneatsuesesnsassesseeneneseeeseeeeeey 16, 27, 28
United States v. Turner,

840 F.3d 336 (2016) oeccceccescsssssesessesssssssesecseesssesnssesnsssenesssseesecusssenseessnitecseeecessnssetecenenereseneenen 20, 22, 23
United States v. U.S. Gypsum Co.,

333 US. 364 (1948) occ csssescsescesessensssscsssssssscsessssnsenssssearensseenenssessansesessereenensarensnesesessetecaseseesesneesenes 24
United States v. United States District Court,

AO7 US. 297 (1972) ecececcscecessssessesesesessssssssssssnssssscessesseeseussecnsesesessesacsessesesasensacsesascusasensessanensesensneeeseneneasens 21
United States v. Warsame,

547 F. Supp. 2d 982 (D. Minn 2008)... cccccscseeseeceesessescsssessessesssassseeseasssssssesseessessserearearentens 20, 22, 23
United States v. Yunis,

867 F.2d 617 (D.C. Cit. 1989) occ ceseseeesesseseesesesscscsecseansunesestsassncassssssenesesnesesisenseesssseensrsentaseneasees 7
Constitution
AMEN Toe ccccsssssessssestenseesesssneuenesseeseussesessncsnsnsassnsususseecsecessesssnsaeccsuesesecaeseneenstesensasassneaesesseeeensecauenseenenearenees 11
Amend TV oeeeccceesesssssssscsnscsesesesesesensesssesenevevscscaeaesussesvssassssesecsssssenensasssasecesessaesenesesesasaseesesecesserenenseseasauases 29, 29
Statutes
Foreign Intelligence Surveillance Act, 50 U.S.C. §§ 1801 ef 506... ccesscccesseeesessecesseeseetesseseeeseteseseentessensseetey 1
50 UVS.C. § 1801 i ceseesecessssesnenenessneseescnssecucanenensasaveccsessssseeeeesucassessessensusasaeaseneesuaecretesiennsnsesenensneasaetees passim
50 ULS.C. § 1802 cc ssestesessescssscssscsnseseserenssessssssececsearsnseesensessecavensscsusasacareecacecaearereueneseersnsenssessneneessentensuseties 7
50 ULS.C. § 1803 i esececesscssseesescersesesesearensscscsesuesessenenssesasessenteseussesecsecacacsssusseaeseseeneesusineusecassesuenetesesieateneeeneneaes 6
50 U.S.C. § 1804. ceesceseseescesessseeacsneseseesiesnssssesssenssssssessesecseassieeasaneseesaussesesasasensseenseecurensetarentans 6, 7, 8, 9
50 ULS.C. § 1805 i eeeneseereseseseesseesesessscssssensavensacaversnensessesensenesecansecneneseeenenenseetssesasanensaeenteeaees 9, 11, 12, 20
50 U.S.C. § 1806. ceeceseeeescenesceescesesesesesenssesssessssesscsesssaneasassaseassessesesesasseeesanenesesesarausaneaseetarenensenearens passim
50 ULS.C. § 18240 i eseeseesneecsescsvecccssecarensnesssnsesensssnssnsesaneasseeasarseearensecarenseeescaceeanensasaneneaaes 7,9, 10, 11, 29
50 ULS.C. § 1823 oc esccscseenesnsscsesccsasecsssaeassensseeenssstosssscatasareassenenesasasasensesesecauestcasissesesseenenensseteseeases 6, 8,9
50 USS.C. § 1824 occ csceescsecnecsescsessscseessessnssesssssssesessesssecsessesssnssesedesersseeasessesseracarseseeserenens 9,11, 12, 20

Vi
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 8 of 41

Communications Act,

AT ULS.C. § 214 (8), cscecceccescesccreseesesssesrssssessssesesenesssscsscsesersonsenssnessesuesnesusensasareenssessusseesusenseseeasensatenseesenseneeeeenes 2, 3, 4
AT ULS.C. § 310(D) neeeeeccesccsessessesseesesneeseenessesessseseescssssessescsessucsusenssscenssecaanecaeeseesessceneesesanenseusansassuseustsssesensenaneens 2
Uniting and Strengthening America by Providing Appropriate Tools Required to

Intercept and Obstruct Terrorism Act, Pub. L No. 107-56, 115 Stat. 272 (2001) woe eeseeeeteeeees 6
Other Authorities
Executive Order 12333 ....cccssssssessessssesssssssessessesssseeseesvesessnsecarsrssarssessesscsecsesanessaesuessseneesesneseeuenesssaeeeeseseeeeers 24
H.R. Rep. No. 95-1283, 95th Cong., 2d Sess., Pt 1 (1978) ..cscscsscsesssesesssseesseeeateeeeseaeeeeens 27, 28, 29, 30

S. Rep. NO. 95-701, 95th Cong., 2d Sess. (1978), reprinted in 1978 U.S.C.C.A.N. 3973,
3980, 4008 ooo eee ecessssseseesesecssscsesesessesesessssesessssassssesssscssscsecsesesesacssesesasacsesasseeesesseateceaeescaecasseeessseeeseeses 22, 29

vil
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 9 of 41

INTRODUCTION

In April 2020, law enforcement and national security agencies within the Executive Branch rec-
ommended that the Federal Communications Commission (“FCC”) revoke China Telecom Americas
Corporation’s (“CT.AC’”) license to provide certain telecommunications services in the United States
because CTAC violated the terms of its existing license and because its provision of such telecommuni-
cations services in the United States poses a threat to U.S. national security. In support of that recom-
mendation, the Executive Branch, acting through the Department of Justice (“DoJ”), notified CTAC
that it intends to use information obtained or derived from electronic surveillance under the Foreign
Intelligence Surveillance Act (“FISA”), 50 U.S.C. §§ 1801 ef seg. (hereinafter “FISA information”) in the
FCC proceeding against CTAC.' In response, CTAC requested access to the FISA information, as well
as any other FISA materials, in the FCC’s possession.”

The Attorney General of the United States has determined that disclosure of the information
and materials requested by CTAC, or an adversary hearing with respect to them, would harm the na-
tional security of the United States. See Declaration of the Attorney General of the United States Pur-
suant to 50 U.S.C. § 1806(f), attached hereto as Exhibit 1 (hereinafter “Attorney General’s Declara-
tion”).’ As explained in the United States’ Petition to Initiate a Determination that Certain FISA Sur-
veillance was Lawfully Authorized and Conducted, ECF No. 1 (hereinafter “Government’s Petition”),

CTAC’s requests, along with the Attorney General’s Declaration, have triggered this Court’s jurisdiction

 

' The FISA provisions that address electronic surveillance are found at 50 U.S.C. §§ 1801-1812.
* [CLASSIFIED MATERIAL REDACTED]

* The Attorney General’s Declaration is unclassified and is filed both publicly and as part of the
Government's classified filing so that the Court has a complete package to review under seal. See Sealed

Ex. 1.
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 10 of 41

to review /n camera and ex parte the materials related to the FISA-authorized electronic surveillance of
CTAC to determine whether it “was lawfully authorized and conducted.” 50 U.S.C. § 1806(f).*

As the Court’s 7 camera review of the Government’s ex parte submissions will show, the elec-
tronic surveillance at issue was lawfully authorized and conducted in compliance with FISA. Namely,
(1) the FISA application(s) contained the required statements and certifications; (2) there was probable
cause to determine that (a) the target(s) of the FISA-authorized electronic surveillance were foreign
powers or agents of foreign powers, and (b) the targeted facility or facilities were being used, or were
about to be used, by those target(s); and (3) the Government complied with the applicable minimization
procedures. The Court should therefore deny CTAC’s requests to the FCC to obtain the FISA infor-
mation and materials at issue, see /d. § 1806(g) (providing that if the district court “determines that the
surveillance was lawfully authorized and conducted, it shall deny the motion of the aggrieved person
except to the extent due process requires discovery or disclosure”), and it should do so without an
adversary hearing, see ¢d. § 1806(f) (providing for the disclosure of FISA materials to an aggrieved person
only where “necessary to make an accurate determination of the legality of [FISA-authorized electronic]
surveillance”).’

FACTUAL BACKGROUND

The underlying proceeding—where the Government has informed CTAC that it intends to use
FISA information against it—is before the FCC. The FCC is an independent federal agency headquar-
tered in Washington, D.C., responsible for authorizing companies to provide interstate and international
communication services by radio, television, wire, satellite, and cable. In determining whether to grant
an application for a license to provide certain communications services, the FCC considers whether

doing so would serve “the public interest, convenience, and necessity.” See 47 U.S.C. §§ 214(a), 310(b).

 

* [CLASSIFIED MATERIAL REDACTED]
> [CLASSIFIED MATERIAL REDACTED]

2
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 11 of 41

As part of this public interest analysis, the FCC has long considered the Executive Branch’s view on
national security, law enforcement, foreign policy, and trade concerns that may arise from foreign own-
ership in an applicant and that weigh in favor of or against granting an application.

Since 2001, the FCC has licensed CTAC to provide international telecommunications services
in the United States pursuant to Section 214 of the Communications Act, as amended, 47 U.S.C.
§ 214(a), 47 CFR. § 63.18 (hereinafter “Section 214”). CTAC is a Delaware corporation that is indi-
rectly owned and controlled by the People’s Republic of China (“PRC”). That line of ownership and
control proceeds as follows: The State-owned Assets Supervision and Administration Commission of
the PRC State Council, a PRC organization, is the direct 100% sole owner of China Telecom Group
(“China Telecom”). China Telecom, in turn, is a corporation organized under Chinese law and holds a
70.89% voting and equity interest in China Telecom Corporation Limited (“CTCL”). Finally, CTAC is
a direct, wholly owned subsidiary of CTCL, which is incorporated in China.

In 2007, CTAC underwent corporate reorganization, which required it to seek a grant of author-
ity from the FCC to transfer control of its Section 214 license to the reorganized corporate entity. Asa
result, the Executive Branch conducted a public interest review of CTAC’s request for transfer of con-
trol. Pursuant to that review, the Executive Branch executed a Letter of Agreement (“LOA”), dated
July 17, 2007, with CTAC as a condition of recommending that the FCC approve the request for transfer
of control. On August 9, 2007, the Executive Branch, acting through the Department of Homeland
Security (“DHS”), petitioned the FCC to impose on CTAC the conditions contained in the LOA as part
of the FCC’s grant of the request for transfer of control of the Section 214 license. On August 15, 2007,
the FCC granted CTAC’s request for transfer of control, but made clear that it “condition[s] grant of
this ... transfer of control on [CTAC’s] abiding by the commitments and undertakings contained in the
July 17, 2007 [LOA].” The 2007 LOA is a three-page document with five key provisions, including

commitments by CT.AC:
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 12 of 41

(1) To make U.S. records available in the United States in response to lawful U.S. process;
(2) To take all practicable measures to prevent unauthorized access to U.S. records;
(3) Not to disclose or permit access to U.S. records or U.S. law enforcement demands in

response to a foreign government request, and to notify U.S. authorities promptly if it
received foreign government requests;

(4) To maintain a U.S. point of contact for accepting and overseeing compliance with U.S.
law enforcement demands made pursuant to lawful process; and

(5) To notify the Federal Bureau of Investigation (“FBI”), DoJ, and DHS of material
changes to CTAC’s services or of any action requiring notice or an application to the
FCC.
In the LOA, CTAC also agreed that if it breached any of these commitments, the Executive Branch
could recommend that the FCC revoke any license or authorization granted to CTAC by the FCC,
including the Section 214 license that was the subject of the request for transfer of control.

[CLASSIFIED MATERIAL REDACTED]

On April 9, 2020, the Executive Branch recommended that the FCC revoke and terminate
CTAC’s 214 license. In the Matter of China Telecom (Americas) Corp., FCC File Nos. ITC-214-20010613-
00346; ITC-214-20020716-00371; ITC-T/C-20070725-00285, “Executive Branch Recommendation to
the [FCC] to Revoke and Terminate [CT.AC’s] International Section 214 Common Carrier Authoriza-
tions” (filed Apr. 9, 2020) (hereinafter “the Recommendation”.

[CLASSIFIED MATERIAL REDACTED]

Also on April 9, 2020, DoJ provided notice to the FCC and CTAC that it “intends to offer into
evidence or otherwise use or disclose” FISA information in the FCC proceeding, namely in the classified
appendix in support of its Recommendation to the FCC to revoke and terminate CTAC’s Section 214

authorizations. “Notice by [DoJ] of Intent to Use [FISA] Information” (filed Apr. 9, 2020); see also 50

U.S.C. § 1806(c). On May 1, 2020, and June 3, 2020, CT'AC filed letters with the FCC, requesting the

 

° The entirety of the relevant FCC docket is available at http://licensing.fcc.gov/cgi-
bin/ws.exe/prod/ib/forms/reports/related_filing. hts?f_key=-133273&f_number=ITCT/C20070725
00285. Hereinafter, further citation to the FCC docket and file numbers is omitted unless otherwise
indicated.
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 13 of 41

FISA information and related materials. “China Telecom Request for FISA Information” (filed May 1,
2020); “CTA[C] Response to DoJ Letter Re FISA Materials” (filed June 3, 2020) (hereinafter, and col-
lectively, “the requests”).

As set forth in the Attorney General’s Declaration, he has determined that disclosure or an
adversary hearing with respect to the FISA material requested by CTAC would harm the national secu-
rity of the United States. See Sealed Ex. 1; 50 U.S.C. § 1806(f). Accordingly, pursuant to § 1806(f), this
Court “shall ... review é# camera and ex parte the application, order, and such other materials as may be
necessary to determine whether the surveillance of the aggrieved person was lawfully authorized and
conducted.” 50 U.S.C. § 1806(f); see generally Government’s Petition.

[CLASSIFIED MATERIAL REDACTED]

FISA BACKGROUND AND DISTRICT COURT REVIEW

I. THE FISA PROCESS

To aid the Court’s review, this memorandum provides a general overview of the FISA process.’
Specifically, it explains the process for applying for a FISA order to conduct FISA surveillance, the
requisite findings the FISC must make in order to issue such a FISA order, and the procedures and
standards that govern a district court’s review of the legality of FISA surveillance under § 1806(f). To
be clear, not all aspects of the FISA process addressed in the overview are at issue in this matter, and
this memorandum generally notes where the Court does not need to address an issue in assessing the
legality of the electronic surveillance that is the subject of this § 1806(f) proceeding. The overview
nevertheless discusses these additional issues to provide further context for the Court’s review of the

FISA surveillance at issue.

 

” As a result of the redactions, the pagination and footnote numbering of the classified memo-
randum and the unclassified memorandum are different.

wn
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 14 of 41

A. OVERVIEW OF FISA®

Enacted in 1978, and subsequently amended, FISA authorizes the Chief Justice of the United
States to designate eleven United States District Judges to sit as judges of the FISC. 50 U.S.C.
§ 1803(a)(1). The FISC judges are empowered to consider ex parte applications submitted by the Exec-
utive Branch for electronic surveillance and physical search when a significant purpose of the application
is to obtain foreign intelligence information, as defined in FISA. Rulings of the FISC are subject to
review by the Foreign Intelligence Surveillance Court of Review (“FISC of Review”), which is composed
of three United States District or Circuit Judges who are designated by the Chief Justice. Id § 1803(b).

As originally enacted, FISA required that a high-ranking member of the Executive Branch certify
that “the purpose” of the FISA application was to obtain foreign intelligence information. In 2001,
FISA was amended as part of the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT <Act”).’ One change to FISA
accomplished by the USA PATRIOT Acct is that a high-ranking official is now required to certify that
the acquisition of foreign intelligence information is “a significant purpose” of the requested surveil-
lance. Id. § 1804(a)(6)(B).

B. THE FISA APPLICATION

FISA provides a statutory procedure whereby the Executive Branch may obtain a judicial order
authorizing the use of electronic surveillance, physical search, or both, within the United States where a
significant purpose is the collection of foreign intelligence information." 50 U.S.C. §§ 1804(a)(6)(B),
1823(a)(6)(B). Under FISA, “[floreign intelligence information” means:

(1) information that relates to, and if concerning a United States person'' is necessary to, the
ability of the United States to protect against—

 

® This memorandum references the statutory language in effect at the time relevant to this mat-
ter.

” Pub. L. No. 107-56, 115 Stat. 272 (2001).
'" [CLASSIFIED MATERIAL REDACTED]
'' [CLASSIFIED MATERIAL REDACTED]

6
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 15 of 41

(A) actual or potential attack or other grave hostile acts of a foreign power or an agent
of a foreign power;

(B) sabotage, international terrorism, or the international proliferation of weapons of
mass destruction by a foreign power or an agent of a foreign power; or

(C) clandestine intelligence activities by an intelligence service or network of a foreign

power or by an agent of a foreign power; or

(2) information with respect to a foreign power or foreign territory that relates to, and if con-
cerning a United States person is necessary to—

(A) the national defense or the security of the United States; or

(B) the conduct of the foreign affairs of the United States.
Id. § 1801 (e); see also zd. § 1821(1) (adopting the definitions from § 1801). With the exception of emer-
gency authorizations, FISA requires that a court order be obtained before any electronic surveillance or
physical search may be conducted. See ‘a §§ 1802, 1804.
An application to conduct electronic surveillance pursuant to FISA must contain, among other
things:

(1) the identity of the federal officer making the application;

(2) the identity, if known, or a description of the specific target of the electronic surveil-
lance;

(3) a statement of the facts and circumstances supporting probable cause to believe that
the target is a foreign power or an agent of a foreign power, and that each facility or
place at which the electronic surveillance is directed is being used, or is about to be used,
by a foreign power or an agent of a foreign power;

(4) a statement of the proposed minimization procedures to be followed;

(5) a detailed description of the nature of the information sought and the type of com-
munications or activities to be subjected to the surveillance;

(6) a certification, discussed below, of a high-ranking official,

(7) a summary of the manner or means by which the electronic surveillance will be ef-
fected and a statement whether physical entry is required to effect the electronic surveil-
lance;

(8) the facts concerning and the action taken on all previous FISA applications involving
any of the persons, facilities, or places specified in the application; and

(9) the proposed duration of the electronic surveillance.

Id. § 1804(a)(1)-(9).
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 16 of 41

An application to conduct a physical search pursuant to FISA must contain similar information
as an application to conduct electronic surveillance except that an application to conduct a physical
search must also contain a statement of the facts and circumstances that justify an applicant’s belief that
“the premises or property to be searched contains foreign intelligence information” and that each
“premises or property to be searched is or is about to be, owned, used, possessed by, or is in transit to
or from” the target. Id. §§ 1823(a)(1)-(8), (a)(3)(B), (C).”

1. The Certification

An application to the FISC for a FISA order must include a certification from a high-ranking
Executive Branch official with national security responsibilities that:

(A) the certifying official deems the information sought to be foreign intelligence information;
(B) a significant purpose of the surveillance is to obtain foreign intelligence information;
(C) such information cannot reasonably be obtained by normal investigative techniques;

(D) designates the type of foreign intelligence information being sought according to the cate-
gories described in [50 U.S.C. §] 1801(e); and

(E) includes a statement of the basis for the certification that—
(1) the information sought is the type of foreign intelligence information designated; and

(il) such information cannot reasonably be obtained by normal investigative techniques.
50 U.S.C. § 1804(a)(6); see also id. § 1823(a)(6).

2. Minimization Procedures

The Attorney General has adopted, and the FISC has approved, minimization procedures that

regulate the acquisition, retention, and dissemination of non-publicly available information concerning
unconsenting United States persons obtained through FISA-authorized electronic surveillance or phys-
ical search, including persons who are not the targets of the FISA authorities. FISA requires that such
minimization procedures be:

reasonably designed in light of the purpose and technique of the particular surveillance,
to minimize the acquisition and retention, and prohibit the dissemination, of nonpublicly
available information concerning unconsenting United States persons consistent with
the need of the United States to obtain, produce, and disseminate foreign intelligence
information.

 

'* [CLASSIFIED MATERIAL REDACTED]

8
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 17 of 41

Td. §§ 1801(h)(1), 1821(4)(A).

In addition, minimization procedures also include “procedures that allow for the retention and
dissemination of information that is evidence of a crime which has been, is being, or is about to be
committed and that is to be retained or disseminated for law enforcement purposes.” Id. §§ 1801(h)(3),
1821(A4)(c).

[CLASSIFIED MATERIAL REDACTED]

3. Attorney General’s Approval

FISA further requires that the Attorney General approve applications for electronic surveillance,
physical search, or both, before they are presented to the FISC. See zd. § 1804.

C. THE FISC’S ORDERS

Once approved by the Attorney General, the application is submitted to the FISC and assigned
to one of its judges. The FISC may approve the requested electronic surveillance, physical search, or
both, only upon finding, among other things, that:

(1) the application has been made by a “Federal officer” and has been approved by the
Attorney General;

(2) there is probable cause to believe that (A) the target of the electronic surveillance
and/or physical search is a foreign power or an agent of a foreign power, and that (B)
the facilities or places at which the electronic surveillance is directed are being used, or
are about to be used, by a foreign power or an agent of a foreign power (or that the
premises or property to be searched is, or is about to be, owned, used, possessed by, or
is in transit to or from, a foreign power or an agent of a foreign power);

(3) the proposed minimization procedures meet the statutory requirements set forth in
50 U.S.C. § 1801(h) (electronic surveillance) and 50 U.S.C. § 1821(4) (physical search);

(4) the application contains all of the statements and certifications required by Section
1804 or Section 1823; and

(5) if the target is a United States person, that the certifications are not clearly erroneous.
50 U.S.C. §§ 1805(a)(1)-(4), 1824(a)(1)-(4).
FISA defines “foreign power” to mean—

(1) a foreign government or any component, thereof, whether or not recognized by the
United States;

9
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 18 of 41

(2) a faction ofa foreign nation or nations, not substantially composed of United States
persons;

(3) an entity that is openly acknowledged by a foreign government or governments to
be directed and controlled by such foreign government or governments;

(4) a group engaged in international terrorism or activities in preparation therefor;

(5) a foreign-based political organization, not substantially composed of United States
persons;

(6) an entity that is directed and controlled by a foreign government or governments; or

(7) an entity not substantially composed of United States persons that is engaged in the
international proliferation of weapons of mass destruction.

Id. § 1801 (a)(1)-(7); see also éd. § 1821(1) (adopting definitions from § 1801).
FISA defines “[a]gent of a foreign power” to mean—
(1) any person other than a United States person, who—

(A) acts in the United States as an officer or employee of a foreign power, or as a member
of a foreign power as defined in subsection (a) (4);

(B) acts for or on behalf of a foreign power which engages in clandestine intelligence
activities in the United States contrary to the interests of the United States, when the
circumstances of such person’s presence in the United States indicate that such person
may engage in such activities in the United States, or when such person knowingly aids
or abets any person in the conduct of such activities or knowingly conspires with any
person to engage in such activities;

(C) engages in international terrorism or activities in preparation therefore [sic];

(D) engages in the international proliferation of weapons of mass destruction, or activi-
ties in preparation therefor; or

(E) engages in the international proliferation of weapons of mass destruction, or activi-
ties in preparation therefor for or on behalf of a foreign power; or

(2) any person who—

(A) knowingly engages in clandestine intelligence gathering activities for or on behalf of
a foreign power, which activities involve or may involve a violation of the criminal stat-
utes of the United States;

(B) pursuant to the direction of an intelligence service or network of a foreign power,
knowingly engages in any other clandestine intelligence activities for or on behalf of such
foreign power, which activities involve or are about to involve a violation of the criminal
statutes of the United States;

(C) knowingly engages in sabotage or international terrorism, or activities that are in
preparation therefor, for or on behalf of a foreign power;

10
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 19 of 41

(D) knowingly enters the United States under a false or fraudulent identity for or on
behalf of a foreign power or, while in the United States, knowingly assumes a false or
fraudulent identity for or on behalf of a foreign power; or

(E) knowingly aids or abets any person in the conduct of activities described in [the

subparagraphs above] ... or knowingly conspires with any person to engage in activities

described in [the subparagraphs above.]
Id. §§ 1801(b)(1) and (2); see also id. § 1821(1) (adopting definitions from § 1801)."

The FISA application must establish probable cause to believe the target was a foreign power
or an agent of a foreign power at the time of the application. See United States v. Squillacote, 221 F.3d 542,
554 (4th Cir. 2000) (concluding that the FISA applications established “probable cause to believe that
... [the targets] were agents of a foreign power at the time the applications were granted”); United States
», Abu-Jibaad, 531 F. Supp. 2d 299, 310 (D. Conn. Jan. 24, 2008) (finding that the FISA collection was
lawfully collected and finding specifically, ‘ner ala, that “[e]ach application contained facts establishing
probable cause to believe that, at the time the application was submitted to the FISC, the target of the
FISA collection was an agent of a foreign power....”), aff'd, 630 F.3d 102 (2d Cir. 2010); Global Relief
Found. Inc. v. O'Neill, 207 F. Supp. 2d 779, 790 (N.D. Il. June 11, 2002) (concluding that “the FISA
application established probable cause ... at the time the search was conducted and the application was
granted”), aff'd, 315 F.3d 748 (7th Cir. 2002). Additionally, FISA provides that “{i]n determining whether
or not probable cause exists ... a judge may consider past activities of the target, as well as facts and
circumstances relating to current or future activities of the target.” 50 U.S.C. §§ 1805(b), 1824(b).
If the FISC has made all of the necessary findings and is satisfied that the FISA application

meets the statutory provisions, the FISC issues an ex parte order authorizing the electronic surveillance,
physical search, or both, requested in the application. Id §§ 1805(a), 1824(a). The order must specify:

(1) the identity, if known, or a description of the specific target of the collection;

(2) the nature and location of each facility or place at which the electronic surveillance
will be directed or of each of the premises or properties that will be searched;

 

' [CLASSIFIED MATERIAL REDACTED]

11
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 20 of 41

(3) the type of information sought to be acquired and the type of communications or
activities that are to be subjected to the electronic surveillance, or the type of infor-
mation, material, or property that is to be seized, altered, or reproduced through the
physical search;

(4) the manner and means by which electronic surveillance will be effected and whether
physical entry will be necessary to effect that surveillance, or a statement of the manner
in which the physical search will be conducted;

(5) the period of time during which electronic surveillance is approved and/or the au-
thorized scope of each physical search; and

(6) the applicable minimization procedures.
Id. §§ 1805(c)(1) and 2(A), 1824(c)(1) and 2(A).

Under FISA, electronic surveillance or physical search targeting a United States person may be
approved for up to ninety days, and those targeting a non-United States person may be approved for up
to 120 days. Id §§ 1805(d)(1), 1824(d)(1). Extensions may be granted, but only if the United States
submits another application that complies with FISA’s requirements. An extension for electronic sur-
veillance or physical search targeting a United States person may be approved for up to ninety days, and
one targeting a non-United States person may be approved for up to one year. Id. §§ 1805(d)(2),
1824(d)(2).""

II. THE DISTRICT COURT’S REVIEW OF FISC ORDERS

To use information obtained or derived from any FISA-authorized electronic surveillance or
physical search in a proceeding against an aggrieved person, the Government must obtain the Attorney
General’s advance authorization, 50 U.S.C. § 1806(b), and must notify the aggrieved person against

whom, and the court or authority in which, the information is to be used. Id § 1806(c)-(d).'? Upon

 

"' The FISC retains the authority to review, before the end of the authorized period of electronic
surveillance or physical search, the Government’s compliance with the requisite minimization proce-

dures. See 50 U.S.C. §§ 1805(d)(3), 1824(d)(3).

'° An “aggrieved person” is defined as the target of electronic surveillance or “any other person
whose communications or activities were subject to electronic surveillance.” 50 U.S.C. § 1801(k).
CT AC is an “aggrieved person” under FISA, and as noted above, was provided with notice of the Gov-
ernment’s intent to use FISA-obtained or -derived information against it in the administrative proceed-
ings before the FCC.

12
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 21 of 41

receiving such notice, the aggrieved person against whom the information is to be used may move to
suppress the FISA evidence on the grounds that: (1) the information was unlawfully acquired; or (2)
the electronic surveillance was not conducted in conformity with an order of authorization or approval.
Id. § 1806(e).

To resolve such motions, and other related motions or requests to discover or obtain FISA
materials or information under this section, while protecting FISA materials and information from dis-
closure, Congress authorized district courts to conduct an é7 camera review of the Government’s ex parte
submissions to determine “whether the surveillance of the aggrieved person was lawfully authorized and
conducted.” Id § 1806(f). Section 1806(f) provides in pertinent part:

[W]henever a court or other authority is notified pursuant to subsection (c) or (d), or
whenever a motion is made pursuant to subsection (e), or whenever any motion or
request is made by an aggrieved person pursuant to any other statute or rule of the
United States or any State before any court or other authority of the United States or
any State to discover or obtain applications or orders or other materials relating to
electronic surveillance or to discover, obtain or suppress evidence or information ob-
tained or derived from electronic surveillance under this Act, the United States district
court or, where the motion is made before another authority, the United States district
court in the same district as the authority, shall, notwithstanding any other law, if the
Attorney General files an affidavit under oath that disclosure or an adversary hearing
would harm the national security of the United States, review /” camera and ex parte the
application, order, and such other materials relating to the surveillance as may be nec-
essary to determine whether the surveillance of the aggrieved person was lawfully au-
thorized and conducted. In making this determination, the court may disclose to the
aggrieved person, under appropriate security procedures and protective orders, por-
tions of the application, order, or other materials related to the surveillance only where
such disclosure is necessary to make an accurate determination of the legality of the
surveillance.

Id. Thus, the Court’s review pursuant to { 1806(f) may occur in three related situations: (1) whenever
a court or other authority receives FISA notice from the Government that it intends to use FISA infor-
mation against an aggrieved person; (2) whenever an aggrieved person moves to suppress the use of that
information; or (3) whenever an aggrieved person files a motion or other request to discover or obtain
FISA materials or information under this section. Jd. In any of those situations, “if the Attorney General

files an affidavit under oath that disclosure or an adversary hearing would harm the national security of

13
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 22 of 41

the United States,” the district court shall conduct an ex parte, in camera review to determine the legality
of the FISA surveillance at issue. Id

A. THE DISTRICT COURT?’S IN CAMERA, EX PARTE REVIEW

In assessing the legality of FISA-authorized electronic surveillance, the district court “shall, not-
withstanding any other law, if the Attorney General files an affidavit under oath that disclosure or an
adversary hearing would harm the national security of the United States, review é” camera and ex parte the
application, order, and such other materials relating to the surveillance as may be necessary to deterrnine
whether the surveillance of the aggrieved person was lawfully authorized and conducted.” 50 U.S.C.
§ 1806(f).'° On the filing of the Attorney General’s affidavit or declaration, such as that filed here, the
court “may disclose to the aggrieved person, under appropriate security procedures and protective or-
ders, portions of the application, order, or other materials relating to the surveillance on/y where such
disclosure 1s necessary to make an accurate determination of the legality of the surveillance.” Id. (emphasis
added). Thus, the propriety of the disclosure of any FISA applications or orders to an aggrieved person
may not even be considered unless and until the district court has first concluded that it is unable to
make an accurate determination of the legality of the acquired collection after reviewing iw camera the
Government’s ex parte submissions (and any supplemental pleadings that the district court may request).
See United States v. Belfteld, 692 F.2d 141, 147 (D.C. Cir. 1982) (“Disclosure and an adversary hearing are
the exception, occurring on/y when necessary.”); Abu-Jihaad, 630 F.3d at 129; United States v. Duggan, 743
F.2d 59, 78 (2d Cir. 1984) (After an iw camera review, the court “has the discretion to disclose portions
of the documents, under appropriate protective procedures, only if [the judge] decides that such disclo-

39>

sure is ‘necessary to make an accurate determination of the legality of the surveillance.

) (quoting 50

U.S.C. §1806(£)); United States v. Daoud, 755 F.3d 479, 484 (7th Cir. 2014) (“Unless and until a district

 

'6 [CLASSIFIED MATERIAL REDACTED]

14
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 23 of 41

judge performs his or her statutory duty of attempting to determine the legality of the surveillance with-
out revealing any of the fruits of the surveillance to defense counsel, there is no basis for concluding
that disclosure is necessary in order to avert an erroneous conviction.”); United States v, Omar, 786 F.3d
1104, 1110-11 (8th Cir. 2015) (citing United States v. Isa, 923 F.2d 1300, 1306 (8th Cir. 1991)); United States
v. EL-Mezain, 664 F.3d 467, 565 (Sth Cir. 2011); United States v. Hamide, 914 F.2d 1147, 1149-50 (9th Cir.
1990) (upon review of the FISA materials, the Court determined “that that it is not necessary, to the
determination of the legality of the electronic surveillances submitted to the court to disclose those
[FISA materials] or any portion thereof to respondents”); United States v. Ot, 827 F.2d 473, 476 (9th Cir.
1987).
1. The Consistent Use of In Camera, Ex Parte Review

Federal courts, including the U.S. Court of Appeals for the D.C. Circuit, have repeatedly and
consistently held that FISA “clearly anticipates that an ex parte, in camera determination is to be the rule.
Disclosure and an adversary hearing are the exception, occurring ov/y when necessary.” Belfield, 692 F.2d
at 147 (emphasis in original); accord Omar, 786 F.3d at 1110 (quoting Isa, 923 F.2d at 1306); Daoud, 755
F.3d at 481 (finding that “the district judge must, in a non-public (‘tv camera’), nonadversarial (‘ex parte’)
proceeding, attempt to determine whether the surveillance was proper”); see a/so Duggan, 743 F.2d at 78;""
E-Merain, 664 F.3d at 567 (“[D]isclosure of FISA materials is the exception and ex parte, in camera de-
termination is the rule.”) (citing Aby-Jihaad, 630 F.3d at 129); Rosen, 447 F. Supp. 2d at 546.

Every court that has addressed a motion to disclose FISA materials or to suppress FISA infor-

mation has been able to reach a determination as to the legality of the FISA collection at issue based on

 

" In Duggan, the Second Circuit explained that disclosure might be necessary “if the judge’s initial
review revealed potential irregularities such as ‘possible misrepresentations of fact, vague identification
of persons to be surveilled or surveillance records which include[] a significant amount of nonforeign
intelligence information, calling into question compliance with the minimization standards contained in
the order.” 743 F.2d at 78 (quoting S. Rep. 95-604, pt. 1, at 58 1978 U.S.C.C.A.N., at 3960).

1%
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 24 of 41

its 7” camera, ex parte review, and the Government has never been required to disclose FISA information
or materials in order for a court to do so.” See, e.g, United States v. Stewart, 590 F.3d 93 (2d Cir. 2009);
Abu-Jibaad, 531 F. Supp. 2d at 310, aff'd, 630 F.3d at 129-30; Omar, 786 F.3d at 1110-11; E-Mezain, 664
F.3d at 566 (quoting district court’s statement that no court has ever held an adversarial hearing to assist
the court); Iv re Grand Jury Proceedings of the Special Apr. 2002 Grand Jury (“In re Grand Jury Proceedings”), 347
F.3d 197, 203 (7th Cir. 2003) (noting that no court has ever ordered disclosure of FISA materials); Isa,
923 F.2d at 1306 (explaining that “study of the materials leaves no doubt that substantial national secu-
tity interests required the ¢w camera, ex parte review, and that the district court properly conducted such a
review”); United States v. Badia, 827 F.2d 1458, 1463 (11th Cir. 1987); Rosen, 447 F. Supp. 2d at 546; United
States v. Sattar, No. 02-CR-395, 2003 WL 22137012, at *6 (S.D.N.Y. Sept. 15, 2003) (citing United States
»v. Nicholson, 955 F. Supp. 588, 592 & n.11 (E.D. Va. Feb. 14, 1997) (noting “this court knows of no
instance in which a court has required an adversary hearing or disclosure in determining the legality of
a FISA surveillance”); United States v. Thomson, 752 F. Supp. 75, 79 (W.D.N.Y. Oct. 24, 1990).

The rationale for non-disclosure is clear: “In the sensitive area of foreign intelligence gathering,
the need for extreme caution and sometimes even secrecy may not be overemphasized.” O/t, 827 F.2d
at 477 (“Congress has a legitimate interest in authorizing the Attorney General to invoke procedures
designed to ensure that sensitive security information is not unnecessarily disseminated to amyone not
involved in the surveillance operation in question.”’) (emphasis in original); accord Isa, 923 F.2d at 1306
(The Court’s “study of the materials leaves no doubt that substantial national security interests required

the cw camera, ex parte review, and that the district court properly conducted such a review.”); United States

 

'* The district court in United States v. Daoud, No. 12-CR-723, 2014 WL 321384 (N.D. Ill. Jan. 29,
2014), ruled that it was capable of making the determination, but nevertheless ordered the disclosure of
FISA materials. The Government appealed the district court’s order to the U.S. Court of Appeals for
the Seventh Circuit, which overturned the district court’s decision to disclose, stating, “So clear is it that
the materials were properly withheld from defense counsel that there is no need for a remand to enable
the district judge to come to the same conclusion, because she would have to do so.” Daoud, 755 F.3d

at 485.

16
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 25 of 41

v, Medunjanin, No. 10-CR-19-1, 2012 WL 526428, at *9 (E.D.N.Y. Feb. 16, 2012) (finding persuasive the
Government’s argument that “unsealing the FISA materials in this case would provide the defense with
unnecessary details of an extraordinarily sensitive anti-terrorism investigation”); United States v. Islamic
Am. Relhef Agency (‘LARA’), No. 07-00087-CR-W-NKL, 2009 WL 5169536, at *3-4 (W.D. Mo. Dec. 21,
2009).

Confidentiality is critical to national security. “If potentially valuable intelligence sources” be-
lieve that the United States “will be unable to maintain the confidentiality of its relationship to them,
many [of those sources] could well refuse to supply information.” CIA ». Sims, 471 U.S. 159, 175 (1985);
see also Philippi v. CIA, 655 F.2d 1325, 1332-33 (D.C. Cir. 1981). When considering whether the disclo-
sure of classified sources, methods, techniques, or information would harm the national security, federal
courts have expressed a great reluctance to replace the considered judgment of executive branch officials
charged with the responsibility of weighing a variety of subtle and complex factors in determining
whether the disclosure of information may lead to an unacceptable risk of compromising the intelligence
gathering process, and determining whether foreign agents, spies, and terrorists are capable of piecing
together a mosaic of information that, when revealed, could reasonably be expected to harm the national
security of the United States. See Sims, 471 U.S. at 180; Uwited States v. Yunis, 867 F.2d 617, 623 (D.C.
Cir. 1989) (“Things that did not make sense to the District Judge would make all too much sense to a
foreign counter-intelligence specialist who could learn much about this nation’s intelligence-gathering
capabilities from what these documents revealed about sources and methods.”); Halperin ». CIA, 629
F.2d 144, 150 (D.C. Cir. 1980) (“‘[E]ach individual piece of intelligence information, much like a piece
of jigsaw puzzle, may aid in piecing together other bits of information even when the individual piece is
not of obvious importance in itself”). Adversary hearings would create the potential dangers that courts
have consistently sought to avoid.

As the D.C. Circuit in Be/fe/d explained:

Congress recognized the need for the Executive to engage in and employ the fruits of
clandestine surveillance without being constantly hamstrung by disclosure requirements.

17
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 26 of 41

The statute is meant to ‘reconcile national intelligence and counterintelligence needs with

constitutional principles in a way that is consistent with both national security and indi-

vidual rights.’ In FISA the privacy rights of individuals are ensured not through manda-

tory disclosure, but through its provisions for in-depth oversight of FISA surveillance

by all three branches of government and by a statutory scheme that to a large degree

centers on an expanded conception of minimization that differs from that which gov-

erns law enforcement surveillance.
692 F.2d at 148 (footnotes and citations omitted); see a/so Stewart, 590 F.3d at 128 (“FISA applications
are likely to contain allegedly sensitive information relating to perceived issues of national security...
For this reason, ex parte, in camera determination is to be the rule.”) (quoting Dagean, 743 F.2d at 77);
Daoud, 755 F.3d at 483 (“Everyone recognizes that privacy is a legally protectable interest, and it is not
an interest of private individuals alone. [FISA] is an attempt to strike a balance between the interest in
full openness of legal proceedings and the interest in national security, which requires a degree of secrecy
concerning the government’s efforts to protect the nation.”); ACLU Found. of So. Cal. v. Barr, 952 F.2d
457, 465 (D.C. Cir. 1991) (citing Be/fe/d for the proposition that 50 U.S.C. § 1806(f) “is an acceptable
means of adjudicating the constitutional rights of persons who have been subjected to FISA surveil-
lance”).

2. The Constitutionality of In Camera, Ex Parte Review

The constitutionality of FISA’s cw camera, ex parte review provisions has been affirmed by every
federal court that has considered the matter, including the D.C. Circuit. See, e.g. Belfield, 692 F.2d at 148-
49; Stewart, F.3d 590 at 126 (The Second Circuit has concluded that “the procedures fashioned in FISA
[are] a constitutionally adequate balancing of the individual’s Fourth Amendment rights against the na-
tion’s need to obtain foreign intelligence information.”) (quoting Duggan, 743 F. 2d at 73); Abn-Jibaad,
630 F.3d at 117; E/Mezain, 664 F.3d at 567; Ost, 827 F.2d at 476-77 (FISA’s review procedures do not
deprive a defendant of due process); United States v. Damrah, 412 F.3d 618, 624 (6th Cir. 2005) (“FISA’s
requirement that the district court conduct an ex parte, in camera review of FISA materials does not de-

prive a defendant of due process.”); ACLU Found. of So. Cal, 952 F.2d at 465; Isa, 923 F.2d at 1306

(upholding the district court’s 7v camera, ex parte review as constitutional and stating that the process

18
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 27 of 41

delineated under FISA “provides even more protection” than defendants receive in other contexts);
United States v. Benkahla, 437 F. Supp. 2d 541, 554 (E.D. Va. May 17, 2006); United States ». Megahey, 553
F. Supp. 1180, 1194 (E.D.N.Y. Dec. 1, 1982) (“[E]x parte, in camera procedures provided in 50 U.S.C.
§ 1806(f) are constitutionally sufficient to determine the lawfulness of the electronic surveillance at issue
while safeguarding defendant’s fourth amendment rights.”); United States v. Falvey, 540 F. Supp. 1306,
1315-16 (E.D.N.Y. June 15, 1982) (A “massive body of pre-FISA case law of the Supreme Court, [the
Second] Circuit and others” supports the conclusion that the legality of electronic surveillance should
be determined on an w camera, ex parte basis.).

In summary, once an aggrieved person is given notice that the Government intends to use FISA
information against it in a covered proceeding and the 1806(f) procedures are invoked, FISA mandates
a process by which district courts must conduct an initial év camera, ex parte review of FISA applications,
orders, and related materials in order to determine whether FISA information was lawfully authorized
and conducted. Such /w camera, ex parte review is the rule in such cases, and that procedure is constitu-
tional.

B. THE DISTRICT COURT’S SUBSTANTIVE REVIEW

In evaluating the legality of the FISA collection, the district court’s review should determine: (1)
whether the application established the probable cause showings required by FISA; (2) whether the
certification submitted by the Executive Branch in support of a FISA application was properly made;
and (3) whether the collection was properly minimized. See Aby-Jihaad, 630 F.3d at 130-31; see also 50
US.C. § 1806(f).

1. Standard of Review of Probable Cause

Although federal courts are not in agreement as to whether the FISC’s probable cause determi-
nation should be reviewed de ovo or afforded due deference, the material here satisfies either standard

of review. See Omar, 786 F.3d at 1112 (“[W]e have no hesitation in concluding that probable cause under

19
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 28 of 41

FISA existed under any standard of review.”); see also Abu-Jihaad, 630 F.3d at 130 (“Although the estab-
lished standard of judicial review applicable to FISA warrants is deferential, the government’s detailed
and complete submissions in this case would easily allow it to clear a higher standard of review.”). The
D.C. Circuit has not addressed this issue. A number of courts, citing the ex parte nature of the proceed-
ings, have reviewed the FISC’s probable cause determination de nove.” But it is appropriate to accord
due deference to the findings of the FISC, an approach adopted by some courts that have reviewed this
question. See Abs-Jihaad, 630 F.3d at 130; accord United States v. Ahmed, No. 1:06-CR-147, 2009 U.S. Dist.
Lexis 120007 at *21-22 (N.D. Ga. Mar. 19, 2009) (FISC’s “determination of probable cause should be
given ‘great deference’ by the reviewing court”) (citing I/inois v. Gates, 462 U.S. 231, 236 (1983).
[CLASSIFIED MATERIAL REDACTED]

2. Probable Cause Standard

For electronic surveillance and physical search conducted within the United States, FISA re-
quires a finding of probable cause that the target “is a foreign power or an agent of a foreign power”
and that each facility or place “at which the electronic surveillance is directed is being used, or is about
to be used by,” or that the property or premises to be searched “is or is about to be owned, used,
possessed by, or is in transit to or from,” a foreign power or an agent of a foreign power. 50 U.S.C.
§§ 1805(a), 1824(a); Abs-Jihaad, 630 F.3d at 130. It is this standard—not the standard applicable to
criminal search warrants—that this Court must apply. See Abz-Jibaad, 630 F.3d at 130-31; United States

». Turner, 840 F.3d 336, 340-41 (2016) (applying the FISA standard of probable cause); Omar, 786 F.3d

 

” Federal courts in other circuits have determined that the probable cause determination of the
FISC should be reviewed de novo. See, ¢.g., United States v. Huang, 15 F. Supp. 3d 1131, 1138 (D. N.M.
2014) (noting no precedent in Tenth Circuit applying de nove review); United States v. Warsame, 547 F.
Supp. 2d 982, 991 (D. Minn. 2008) (the required showing is “a practical, common-sense decision
whether, given all the circumstances set forth in the affidavit ..., there is a fair probability” that the search
will be fruitful (citing [Minos v. Gates, 462 U.S. 231, 238 (1983)); United States v. Hammond, 381 F.3d 316,
332 (4th Cir. 2004), rev'd on other grounds, 543 U.S. 1097 (2005), op. reinstated in pertinent part, 405 F.3d 1034
(4th Cir. 2005) (applied de novo review); Rosen, 447 F. Supp. 2d at 545 (same); Kashmiri, 2010 WL 4705159,
at *1 (same). In each of these cases, the courts applied a de novo standard in reviewing the FISC’s prob-
able cause findings, and each court found the applications before it contained probable cause.

20
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 29 of 41

at 1111 (“[RJather than focusing on probable cause to believe that a person has committed a crime, the
FISA standard focuses on the status of the target as a foreign power or an agent of a foreign power.”)
(quoting E/Mexain, 664 F.3d at 564); United States v. Duka, 671 F.3d 329, 338 (3d Cir. 2011); United States
v. Cavanagh, 807 F.2d 787, 790 (9th Cir. 1987) (citing United States v. United States District Court (Keith), 407
US. 297, 322 (1972)).

The probable cause threshold which the Government must satisfy before receiving authoriza-
tion to conduct electronic surveillance under FISA complies with the Fourth Amendment’s reasonable-
ness standard. The argument that FISA’s different probable cause standard violates the Fourth Amend-
ment’s reasonableness requirement has been uniformly rejected by federal courts. See, ¢.g., Abu-Jibaad,
630 F.3d at 120 (listing sixteen cases that have ruled FISA, including the statutory probable cause stand-
ard, does not violate the Fourth Amendment).

The Supreme Coutt has stated that “[d]ifferent standards may be compatible with the Fourth
Amendment if they are reasonable both in relation to the legitimate need of the Government for intel-
ligence information and the protected rights of our citizens.” Keith, 407 U.S. at 322-23 (recognizing that
domestic security surveillance “may involve different policy and practical considerations than the sur-

239)

veillance of ‘ordinary crime”). In Keith, the Supreme Court acknowledged that: (1) the “focus of ...
surveillance [in domestic security investigations] may be less precise than that directed against more
conventional types of crime;” (2) unlike ordinary criminal investigations, “[t]he gathering of security
intelligence is often long range and involves the interrelation of various sources and types of infor-
mation;” and (3) the “exact targets of such surveillance may be more difficult to identify” than in sur-
veillance operations of ordinary crimes under Title III. Id Although Keith was decided before FISA’s
enactment and addressed purely domestic security surveillance, the rationale underlying Keith applies a

Jortior’ to foreign intelligence surveillance, where the Government’s interest, at least from a national

security perspective, would typically be more pronounced.

21
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 30 of 41

FISA was enacted partly in response to Keith, In constructing FISA’s framework, Congress
addressed Kerth’s question of whether departures from traditional Fourth Amendment procedures “are
reasonable, both in relation to the legitimate need of Government for intelligence information and the
protected rights of our citizens” and “concluded that such departures are reasonable.” See S. Rep. No.
95-701, 95th Cong., 2d Sess., at 11-12 (1978), reprinted in 1978 U.S.C.C.A.N. 3973, 3980. Similarly, many
courts—including the FISC of Review—have relied on Keith in holding that FISA collection conducted
pursuant to a FISC order is reasonable under the Fourth Amendment. See Duggan, 743 F.2d at 74 (hold-
ing that FISA does not violate the Fourth Amendment); United States v. Ning Wen, 477 F.3d 896, 898
(7th Cir. 2007) (holding that FISA is constitutional despite using “a definition of ‘probable cause’ that
does not depend on whether a domestic crime has been committed”); Damrab, 412 F.3d at 625 (denying
the defendant’s claim that FISA’s procedures violate the Fourth Amendment); In re Sealed Case, 310 F.3d
717, 738, 746 (FISA Ct. Rev. 2002) (finding that while many of FISA’s requirements differ from those
in Title III, few of those differences have constitutional relevance); United States v. Pelton, 835 F.2d 1067,
1075 (4th Cir. 1987) (finding FISA’s procedures compatible with the Fourth Amendment); Cavanagh,
807 F.2d at 790-91 (holding that FISA satisfies the Fourth Amendment requirements of probable cause
and particularity); Warsame, 547 F. Supp. 2d 982, 993-94 (D. Minn 2008); United States v. Mubayyid, 521
F, Supp. 2d 125, 135-41 (D. Mass. Nov. 5, 2007) (rejecting claim that FISA violates the Fourth Amend-
ment’s judicial review, probable cause, notice, and particularity requirements); United States v. Marzook,
435 F. Supp. 2d 778, 786 (N.D. Ill. June 22, 2006) (“Courts uniformly have held that FISA procedures
satisfy the Fourth Amendment’s reasonableness requirement”); Fa/vey, 540 F. Supp. at 1311-14 (finding
that FISA procedures satisfy the Fourth Amendment’s warrant requirement).

3. Standard of Review of Certifications

Certifications submitted in support of a FISA application are “subjected only to minimal scrutiny
by the courts,” Badia, 827 F.2d at 1463, and are “presumed valid,” Duggan, 743 F.2d at 77 & n.6 (citing

Franks v. Delaware, 438 U.S. 154, 171 (1978)); see also Turner, 840 F.3d at 342; United States v. Campa, 529

22
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 31 of 41

F.3d 980, 993 (11th Cir. 2008); Rosen, 447 F. Supp. 2d at 545; Warsame, 547 F. Supp. 2d at 990 (“[A]
presumption of validity [is] accorded to the certifications.”). When a FISA application is presented to
the FISC, “[t]he FISA Judge, in reviewing the application, is not to second-guess the executive branch
official’s certification that the objective of the surveillance is foreign intelligence information.” Duggan,
743 F.2d at 77. Likewise, Congress intended that the reviewing district court should “have no greater
authority to second-guess the executive branch’s certifications than has the FISA judge.” Id; see also In
re Grand Jury Proceedings, 347 F.3d at 204-05; Badia, 827 F.2d at 1463; Rahman, 861 F. Supp. at 250.

The district court’s review should determine whether the certifications were made in accordance
with FISA’s requirements. See United States v. Omar, No. 09-242, 2012 WL 2357734, at *3 (D. Minn.
June 20, 2012) (“[T]he reviewing court must presume as valid ‘the representations and certifications
submitted in support of an application for FISA surveillance’ ... absent a showing sufficient to trigger a
Franks hearing’’) (citation omitted), aff'd, 786 F.3d 1104; see also Campa, 529 F.3d at 993 (“{I]n the absence
of a prima facie showing of a fraudulent statement by the certifying officer, procedural regularity is the
only determination to be made if a non-United States person is the target.””); United States v. Alvan, No.
1:11-CR-13, 2012 WL 399154, at *7 (W.D. Ky. Feb. 7, 2012) (“The [cJourt is not to second-guess
whether the certifications were correct, but merely to ensure they were properly made.”) (quoting United
States v. Ahmed, No. 1:06-CR-147, 2009 U.S. Dist. LEXIS 120007, at *20 (N.D. Ga. Mar. 19, 2009)).
Under FISA, “the FISA Judge need only determine that the application contains all of the statements
and certifications required by the Act if the target is a non-United States person, whereas he must also
find that the certifications are not ‘clearly erroneous’ if the target is a United States person.” Duggan,
743 F.2d at 75; see also Turner, 840 F.3d at 342; Campa, 529 F.3d at 994; United States v. Kashmiri, No. 09-
CR-830, 2010 WL 4705159, at *2 (N.D. Ill. Nov. 10, 2010). A “clearly erroneous” finding is established

only when “although there is evidence to support it, the reviewing court on the [basis of the] entire

 

*" [CLASSIFIED MATERIAL REDACTED]

23
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 32 of 41

evidence is left with the definite and firm conviction that a mistake has been committed.” United States
v. U.S. Gypsum Co., 333 US. 364, 395 (1948); United States v. Gara, 413 F.3d 201, 222 (2d Cir. 2005);
TARA, 2009 W’L 5169536, at *4 (identifying “clearly erroneous” standard of review for FISA certifica-
tions).
4. The Good Faith Exception

The “good faith” exception to the exclusionary rule articulated in United States v. Leon, 468 US.
897 (1984), applies to FISA surveillance. See, eg, United States v. Hasan, No. W-12MC195, 2012 WL
12883086, at *4 WW.D. Tex. Aug. 14, 2012), aff'd, 535 F. App’x 378 (5th Cir. 2013). Accordingly, a court’s
determination that a particular FISC order was not supported by probable cause, or that one or more
of the FISA certification requirements were not in fact met, would not affect the admissibility of the
evidence obtained or derived from the FISA-authorized electronic surveillance as it would be admissible
under the “good faith” exception to the exclusionary rule. Jd For example, numerous courts have
stated that the good faith exception applies to FISA evidence. See Ning Wen, 477 F.3d at 897 (noting
that federal officers were entitled to rely in good faith on a FISA warrant); Ahmed, 2009 U.S. Dist. LEXIS
120007, at *25 n.8, 26-27 (“The FISA evidence obtained ... would be admissible under Leon’s ‘good faith’
exception to the exclusionary rule were it not otherwise admissible under a valid warrant.”); Mubayyid,
521 F. Supp. 2d at 140 n.12 (“[T]here appears to be no issue as to whether the government proceeded
in good faith and in reasonable reliance on the FISA orders.”); Marzook, 435 F. Supp. at 790-91 (holding,
in an analogous context, that “the FBI’s reliance on the Attorney General’s approval under Executive
Order No. 12333—an order that no court has found unconstitutional—was [] objectively reasonable
because that order pertains to foreign intelligence gathering.”’).

In I/inois v. Krull, the Supreme Court “ruled categorically that ‘suppressing evidence obtained by
an officer acting in objectively reasonable reliance on a statute’ would not further the purposes of the
exclusionary rule, even if that statute is later declared unconstitutional.” Dayka, 671 F.3d at 346-37

(quoting Krw//, 480 U.S. 340, 349-50 (1987)). The exclusionary rule should not be imposed to punish an

24
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 33 of 41

officer who acts in objectively reasonable reliance on a duly enacted statute. “Because the rule ‘is de-
signed to deter police misconduct,’ it applies only where it will ‘alter the behavior of individual law
enforcement officers or the policies of their departments.” Duka, 671 F.3d at 346 (quoting Leow, 468
USS. at 916-18). The exclusionary rule should not be applied when it would serve no such deterrent
purpose. See Davis v. United States, 564 U.S. 229, 237 (2011); United States v. Bin Laden, 126 F. Supp. 2d
264, 282-84 (S.D.N.Y. 2000).

DISCUSSION

I. [CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]
A. THE FISA APPLICATIONS MET FISA’S PROBABLE CAUSE STANDARD.
[CLASSIFIED MATERIAL REDACTED]

1. [CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

a. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]

b. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]

1. [CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]
u. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
2. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]

3. [CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

25
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 34 of 41

4. [CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]
B. THE CERTIFICATIONS COMPLIED WITH FISA.
[CLASSIFIED MATERIAL REDACTED]

1. The Requisite Official Certified that the Information Sought Was Foreign In-
telligence Information.

[CLASSIFIED MATERIAL REDACTED]

2. The Requisite Official Certified that “A Significant Purpose” of the Surveil-
lance Was to Obtain Foreign Intelligence Information.

[CLASSIFIED MATERIAL REDACTED]

3. The Requisite Official Certified that the Information Could Not Be Reasona-
bly Obtained Through Normal Investigative Techniques.

[CLASSIFIED MATERIAL REDACTED]
C. THE ELECTRONIC SURVEILLANCE WAS LAWFULLY CONDUCTED.

This Court’s é” camera, ex parte review of the FISA materials will demonstrate that the electronic

surveillance was lawfully conducted, #e., that it was conducted in conformity with an order of authotri-

zation or approval. The FISA-obtained or -derived information that will be used against CTAC in

administrative proceedings before the FCC was acquired, retained, and disseminated by the FBI in ac-

cordance with FISA’s minimization requirements, the SMPs adopted by the Attorney General, and with

approval by the FISC.

1. The Government Complied with the Standard Minimization Procedures.

Once a reviewing court is satisfied that the electronic surveillance was properly certified and the

information was lawfully acquired pursuant to FISA, it must then examine whether the electronic sur-

veillance was lawfully conducted. See 50 U.S.C. § 1806(f). To do so, the reviewing court must determine

whether the Government followed the relevant minimization procedures to appropriately minimize the

information acquired pursuant to FISA.

[CLASSIFIED MATERIAL REDACTED]
26
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 35 of 41

FISA’s legislative history and the applicable case law demonstrate that the definitions of “mini-
mization procedures” and “foreign intelligence information” were intended to take into account the
realities of collecting foreign intelligence because the activities of persons engaged in clandestine intelli-
gence gathering or international terrorism are often not obvious on their face. See Rahman, 861 F. Supp.
at 252-53. The degree to which information 1s required to be minimized varies somewhat given the
specifics of a particular investigation, such that less minimization at acquisition is justified when “the
investigation is focusing on what is thought to be a widespread conspiracy” and more extensive surveil-
lance is necessary “to determine the precise scope of the enterprise.” In re Sealed Case, 310 F.3d at 741
(citation omitted); see a/so United States v. Bin Laden, 126 F. Supp. 2d 264, 286 (S.D.N.Y. Dec. 5, 2000)
(“[M]ore extensive monitoring and greater leeway in minimization efforts are permitted in a case like
this given the world-wide, covert and diffuse nature of the international terrorist group(s) targeted.”
(internal quotation marks and citation omitted)). Furthermore, the activities of foreign powers and their
agents are often not obvious from an initial or cursory overhear of conversations. To the contrary,
agents of foreign powers frequently engage in coded communications, compartmentalized operations,
the use of false identities and other practices designed to conceal the breadth and aim of their operations,
organization, activities and plans. See, e.g, United States v. Salameh, 152 F.3d 88, 154 (2d Cir. 1998) (noting
that two conspirators involved in the 1993 bombing of the World Trade Center in New York referred
to the bomb plot as the “study” and to terrorist materials as “university papers”). As one court ex-
plained, “[1]nnocuous-sounding conversations may in fact be signals of important activity; information
on its face innocent when analyzed or considered with other information may become critical.” Kevork,
634 F. Supp. 1002, 1017 (C.D. 1985) (quoting H.R. Rep. No. 95-1283, 95th Cong., 2d Sess., pt. 1, at 55
(1978)); see also Hammoud, 381 F.3d 381 F.3d 316, 332, 334 (4th Cir. 2004), (citing Sa/ameh, 152 F.3d at
154); In re Sealed Case, 310 F.3d at 740-41; Thomson, 752 F. Supp. at 81 (noting that it is permissible to

retain and disseminate “bits and pieces” of information until the information’s “full significance be-
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 36 of 41

comes apparent”) (citing H.R. Rep. No. 95-1283, pt. 1, at 58); Bin Laden, 126 F. Supp. 2d at 286. Like-
wise, “individual items of information, not apparently significant when taken in isolation, may become
highly significant when considered together over time.” Rahman, 861 F. Supp. at 252-53 (citing H.R.
Rep. No. 95-1283, pt. 1, at 55, 59). The Government must be given flexibility where the conversations
are carried out in a foreign language. Mubayyid, 521 F. Supp. 2d at 134; Rahman, 861 F. Supp. at 252. As
a result, “courts have construed ‘foreign intelligence information’ broadly and sensibly allowed the goy-
ernment some latitude in its determination of what is foreign intelligence information.” Rosen, 447 F.
Supp. 2d at 551.

The nature of the foreign intelligence information sought also impacts implementation of the
minimization procedures at the retention and dissemination stages. There is a legitimate need to conduct
a thorough post-acquisition review of FISA information that involves a United States person who is
acting as an agent of a foreign power. As Congress explained:

It is “necessary” to identify anyone working with him in this network, feeding him in-
formation, or to whom he reports. Therefore, it is necessary to acquire, retain and dis-
seminate information concerning all his contacts and acquaintances and his movements.
Among his contacts and acquaintances, however, there are likely to be a large number
of innocent persons. Yet, information concerning these persons must be retained at least
until it is determined that they are not involved in the clandestine intelligence activities
and may have to be disseminated in order to determine their innocence.

H.R. Rep. No. 95-1283, pt. 1, at 58. Indeed, at least one court has cautioned that, when a U.S. person
communicates with an agent of a foreign power, the Government would be “remiss in meeting its for-
eign counterintelligence responsibilities” if it did not thoroughly “investigate such contacts and gather
information to determine the nature of those activities.” Thomson, 752 F. Supp. at 82.

Congress also recognized that agents of a foreign power are often very sophisticated and skilled
at hiding their activities. Cf 7d. at 81 (quoting H.R. Rep. No. 95-1283, pt. 1, at 58). Accordingly, to
pursue leads, Congress intended that the Government be given “a significant degree of latitude” with

respect to the “retention of information and the dissemination of information between and among

28
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 37 of 41

counterintelligence components of the Government.” Cf id (quoting H.R. Rep. No. 95-1283, pt. 1, at
59).

In light of these realities, Congress recognized that “no electronic surveillance can be so con-
ducted that innocent conversations can be totally eliminated.” See S. Rep. No. 95-701, at 39, 1978
US.C.C.A.N., at 4008 (quoting United States v. Bynum, 485 F.2d 490, 500 (2d Cir. 1973)). The Fourth
Circuit reached the same conclusion in Hammoud, stating that the “mere fact that innocent conversations
were recorded, without more, does not establish that the government failed to appropriately minimize
surveillance.” 381 F.3d at 334.

Accordingly, in reviewing the adequacy of minimization efforts, the test to be applied is neither
whether innocent conversations were intercepted, nor whether mistakes were made with respect to par-
ticular communications. Rather, as the United States Supreme Court stated in the context of Title III
surveillance, there should be an “objective assessment of the [agents’] actions in light of the facts and
circumstances confronting [them] at the time.” Scott v. United States, 436 U.S. 128, 136 (1978). “T]he
test of compliance 1s “whether a good-faith effort to minimize was attempted.”” Muabayyid, 521 F. Supp.
2d at 135 (citation omitted); see a/so Hammoud, 381 F.3d at 334 (“The minimization requirement obligates
the Government to make a good faith effort to minimize the acquisition and retention of irrelevant
information.”); S. Rep. No. 95-701, at 39-40, 1978 U.S.C.C.A.N., at 4008-09 (stating that the court’s role
is to determine whether “‘on the whole, the agents have shown a high regard for the right of privacy
and have done all they reasonably could do to avoid unnecessary intrusion” (citation omitted)); LARA,
2009 WL 5169536, at *6 (quoting S. Rep. No. 95-701, at 39-40, 1978 U.S.C.C.A.N., at 3990-91).

Moreover, as noted above, FISA expressly states that the Government is not required to mini-
mize information that is “evidence of a crime,” whether or not it is also foreign intelligence information.
50 USS.C. §§ 1801(h)(3), 1821(4)(c); see also Isa, 923 F.2d at 1304 (noting that “[t]here is no requirement

that the ‘crime’ be related to foreign intelligence’’). As a result, to the extent that certain communications

29
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 38 of 41

of a United States person may be evidence of a crime or otherwise may establish an element of a sub-
stantive or conspiratorial offense, such communications need not be minimized. See Isa, 923 F.2d at
1305.

Even if certain communications were not properly minimized, suppression would not be the
appropriate remedy with respect to those communications that met the standard. As discussed above,
absent evidence that “on the whole” there has been a “complete” disregard for the minimization pro-
cedures, the fact that some communications should have been minimized does not affect the admissi-
bility of others that were properly acquired and retained. Indeed, Congress specifically intended that
the only evidence that should be suppressed is the “evidence which was obtained unlawfully.” H.R.
Rep. No. 95-1283, pt. 1, at 93. FISA’s legislative history reflects that Congress intended only a limited
sanction for errors of minimization:

As the language of the bill makes clear, only that evidence which was obtained unlawfully
or derived from information obtained unlawfully would be suppressed. If, for example,
some information should have been minimized but was not, only that information
should be suppressed; the other information obtained lawfully should not be suppressed.

Id.; see also United States v. Falcone, 364 F. Supp. 877, 886-87 (D.N.J. Sept. 28, 1973), aff'd, 500 F.2d 1401
(3d Cir. 1974) (Title III); accord Medunjanin, 2012 WL 526428, at *12 (disclosure and suppression not
warranted where “failure to adhere to [the minimization] protocol was de minimis’).

2. The FISA Information Was Appropriately Minimized.

[CLASSIFIED MATERIAL REDACTED]

Based upon this information, we respectfully submit that the Government lawfully conducted
the FISA collection discussed herein. Consequently, for the reasons stated above, the Court should find
that the FISA collection discussed herein was lawfully conducted under the minimization procedures
approved by the FISC and applicable to the FISA collection discussed herein.

II. THE FISA SURVEILLANCE AT ISSUE WAS CONDUCTED IN GOOD FAITH.

[CLASSIFIED MATERIAL REDACTED]

30
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 39 of 41

III. THERE IS NO BASIS FOR THE COURT TO DISCLOSE FISA MATERIALS.

The Government has never been required to disclose FISA information or materials to an ag-
grieved person under § 1806(f), and there is no reason for the Court to order disclosure here. The
Attorney General has determined and averred that disclosure or an adversary hearing with respect to
the FISA material at issue would harm U.S. national security. See Sealed Ex. 1. Disclosure is neither
“necessary” for the Court to determine that the FISA surveillance at issue was lawfully authorized and
conducted, 50 U.S.C. § 1806(f), nor “require[d]” by due process, éd. § 1806(g).

There is nothing extraordinary about the instant FISA-authorized electronic surveillance that
would justify the disclosure of highly sensitive and classified FISA material.*’ The FISA materials are
well-organized, easily reviewable, and fully and facially sufficient to allow the Court to correctly conclude
that the electronic surveillance at issue was lawfully authorized and conducted. Where that is the case,
disclosure to CTAC is not “necessary,” /d. § 1806(f), and the Court is not authorized to disclose the
sensitive FISA information and materials requested by CTAC, see Belfield, 692 F.2d at 147 (“Disclosure
and an adversary hearing are the exception, occurring on/y when necessary.”); Abu-Jihaad, 630 F.3d at
129; Duggan, 743 F.2d at 78 (upholding district court’s refusal to disclose FISA materials where it deter-
mined that disclosure “was not necessary for an accurate determination of the legality of the surveil-
lance” at issue); United States v. Hasbajrami, No. 11-CR-623 (JG), 2016 WL 1029500, at *14 (E.D.N.Y.
Feb. 18, 2016) (concluding that “disclosure of the [FISA] materials to the defendant [wa]s unnecessary”
where the court’s review of them was “relatively straightforward and not complex”); Rosen, 447 F. Supp.
2d at 546 (explaining that the “exceptional nature of disclosure of FISA material is especially appropriate
in light of the possibility that such disclosure might compromise the ability of the United States to gather

foreign intelligence information effectively”) (citing Be/fie/d, 692 F.2d at 147).

 

*! There is no unclassified FISA material that is not so intertwined with classified material as to
make redaction impracticable and any resulting information of no material value.
P y g

31
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 40 of 41

In its June 3, 2020 request, CTAC stated that it seeks disclosure of the FISA information and
materials in the FCC’s possession “to determine whether there are grounds to seek suppression of th{Je
materials” and so that it “may promptly and fully respond to any subsequent inquiry posed by the Com-
mission, while simultaneously preserving [its] fundamental due process rights.” “CTA[C] Response to
DoJ Letter Re FISA Materials,” at 2 (filed June 3, 2020). But disclosure to an aggrieved party is author-
ized only if, after the Court’s review, it determines that such disclosure is necessary to make an accurate
legality determination—not prior to its review to allow an aggrieved party to determine if there is any
basis to challenge legality. See Medunjanin, 2012 WL 526428, at *10 (“Defense counsel ... may not inspect
the FISA dockets to construct a better argument for inspecting the FISA dockets. Such a circular exer-
cise would be patently inconsistent with FISA....”); Badia, 827 F.2d at 1464 (rejecting the defendant’s
request for “disclosure of the FISA application, ostensibly so that he may review it for errors”); Mubayyid,
521 F. Supp. 2d at 131. A contrary view would flip FISA’s presumption of nondisclosure on its head.
Courts have uniformly held that the § 1806(f) procedures—according to which non-disclosure is the
rule—satisfy due process. See supra. There is thus no basis to disclose the FISA material to CTAC and,

indeed, the Attorney General’s Declaration has averred that doing so would harm U.S. national security.

CONCLUSION

Based on the foregoing analysis and the accompanying materials filed herewith, the Government
respectfully submits that this Court shall conduct an in camera, ex parte review of the Government’s
submissions as required by § 1806(f) and should, pursuant to that review: (1) find that disclosure to
CTAC of the FISA materials and the Government’s ex parte submissions is not necessary to make an
accurate determination of the legality of the FISA-authorized electronic surveillance at issue; (2) find
that the FISA surveillance at issue was lawfully authorized and conducted; (3) consequently, deny

CTAC’s requests to the FCC to obtain the FISA information and materials at issue and do so without

32
Case 1:20-mc-00116-DLF Document9 Filed 12/15/20 Page 41 of 41

an adversary hearing with respect to that material; and (4) order that the FISA materials and the Gov-

ernment’s ex parte submissions be maintained under seal by the Classified Information Security Officer

ot his or her designee.”

Dated: December 15, 2020

 

Respectfully submitted,

JEFFREY BOSSERT CLARK
acting Assistant Attorney General

ALEXANDER K. HAAS
Director, Federal Programs Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs Branch

DIANE KELLEHER
Assistant Branch Director, Federal Programs
Branch

[sl Emily Newton
EMILY SUE NEWTON (Va. Bar No. 80745)
Senior Trial Counsel
MICHAEL H. BAER (N.Y. 5384300)
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, NW
Washington, DC 20005
Telephone: (202) 305-8356
Facsimile: (202) 616-8470
Emily.s.newton@usdoj.gov

Counsel for Petitioner

* A district court order granting motions or requests under 50 U.S.C. § 1806(g), a decision that
the electronic surveillance was not lawfully authorized or conducted, or an order requiring the disclosure
of FISA materials, is a final order for purposes of appeal. 50 U.S.C. § 1806(h). Should the Court con-
clude that disclosure of any item within any of the FISA materials or any FISA-obtained or -derived
information may be required, given the significant national security consequences that would result from
such disclosure or suppression, the Government would expect to pursue an appeal. Accordingly, the
Government respectfully requests that the Court indicate its intent to do so before issuing any order
and that the Court stay any such order pending an appeal by the United States of that order.
